Name: Council Regulation (EU) 2017/331 of 27 February 2017 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus
 Type: Regulation
 Subject Matter: social affairs;  international affairs;  defence;  Europe
 Date Published: nan

 28.2.2017 EN Official Journal of the European Union L 50/9 COUNCIL REGULATION (EU) 2017/331 of 27 February 2017 amending Regulation (EC) No 765/2006 concerning restrictive measures in respect of Belarus THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 215 thereof, Having regard to Council Decision 2012/642/CFSP of 15 October 2012 concerning restrictive measures against Belarus (1), Having regard to the joint proposal from the High Representative of the Union for Foreign Affairs and Security Policy and the European Commission, Whereas: (1) Council Regulation (EC) No 765/2006 (2), provides for a ban on the export to any person, entity or body, of equipment which might be used for internal repression in Belarus, as well as the provision of related technical assistance, brokering services, financing or financial assistance. (2) Regulation (EC) No 765/2006 gives effect to the measures provided for in Decision 2012/642/CFSP. (3) Council Decision (CFSP) 2017/350 (3) amending Decision 2012/642/CFSP exempts biathlon equipment from the export ban. (4) Nothing in this Regulation is to affect the licence requirements under Regulation (EU) No 258/2012 of the European Parliament and of the Council (4). (5) Regulation (EC) No 765/2006 should therefore be amended accordingly. (6) In order to ensure that the measures provided for in this Regulation are effective, this Regulation should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 1. Regulation (EC) No 765/2006 is amended as follows: (1) in Article 1a, the following paragraph is added: 4. Paragraph 1 shall not apply to the rifles and their ammunition and sights that are listed in Annex IV and which also comply with the specifications for biathlon equipment as defined in the event and competition rules of the International Biathlon Union (IBU) and are intended exclusively for use in biathlon events and training.; (2) in Article 1b, the following paragraph is added: 4. Paragraph 1 shall not apply to the rifles and their ammunition and sights that are listed in Annex IV and which also comply with the specifications for biathlon equipment as defined in the event and competition rules of the IBU and are intended exclusively for use in biathlon events and training.. 2. The text in the Annex to this Regulation is added to Regulation (EC) No 765/2006 as Annex IV. Article 2 This Regulation shall enter into force on the date of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2017. For the Council The President K. MIZZI (1) OJ L 285, 17.10.2012, p. 1. (2) Council Regulation (EC) No 765/2006 of 18 May 2006 concerning restrictive measures in respect of Belarus (OJ L 134, 20.5.2006, p. 1). (3) Council Decision (CSFP) 2017/350 of 27 February 2017 amending Decision 2012/642/CFSP concerning restrictive measures against Belarus (OJ L 50, 28.2.2017, p. 81). (4) Regulation (EU) No 258/2012 of the European Parliament and of the Council of 14 March 2012 implementing Article 10 of the United Nations' Protocol against the illicit manufacturing of and trafficking in firearms, their parts and components and ammunition, supplementing the United Nations Convention against Transnational Organised Crime (UN Firearms Protocol), and establishing export authorisation, and import and transit measures for firearms, their parts and components and ammunition (OJ L 94, 30.3.2012, p. 1). ANNEX ANNEX IV Rifles, ammunition and sights referred to in Article 1a and 1b which also comply with the specifications for biathlon equipment as defined in the event and competition rules of the International Biathlon Union Biathlon rifles: ex 9303 30 Other sporting, hunting or target-shooting rifles Ammunition for biathlon rifles: ex 9306 21 Shotgun cartridges ex 9306 29 Parts of shotgun cartridges ex 9306 30 90 Cartridge and parts thereof, for weapons other than shotguns, military weapons, revolvers and pistols of heading 9302, sub-machine-guns of heading 9301 Sights for biathlon rifles: ex 9305 20 Parts and accessories of shotguns or rifles of heading 9303